Citation Nr: 0031819	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-16 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include residuals of a stroke.

2.  Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946 and from February 1948 to December 1964.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a December 1998 rating decision by the St. Petersburg, 
Florida RO.

In July 2000, a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the veterans law 
judge rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for coronary artery disease, to include 
residuals of a stroke.  In a statement received by the RO in 
March 1999, the veteran stated, "I suffered with high blood 
pressure while serving upon active duty and this developed 
into the heart condition I suffer with today."  In addition, 
the veteran testified during a July 2000 Travel Board hearing 
that the stress associated with his wartime military service 
was causing his high blood pressure and heart disease.

Congress recently passed, and the President signed into law, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law, enacted on November 9, 2000, 
contains, in pertinent part, the following new sections with 
respect to the duty to assist and the development of claims: 

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2)  The Secretary is not required to 
provide assistance to a claimant under 
this section if no reasonable possibility 
exists that such assistance would aid in 
substantiating the claim.

(3)  The Secretary may defer providing 
assistance under this section pending the 
submission by the claimant of essential 
information missing from the claimant's 
application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  
As part of the assistance provided under 
subsection (a), the Secretary shall make 
reasonable efforts to obtain relevant records 
(including private records) that the claimant 
adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making 
such reasonable efforts, is unable to 
obtain all of the relevant records 
sought, the Secretary shall notify the 
claimant that the Secretary is unable to 
obtain records with respect to the claim.  
Such a notification shall --

(A)  identify the records the 
Secretary is unable to obtain;

(B)  briefly explain the efforts 
that the Secretary made to obtain 
those records; and

(C)  describe any further action to 
be taken by the Secretary with 
respect to the claim.

(3)  Whenever the Secretary attempts to 
obtain records from a Federal department 
or agency under this subsection or 
subsection (c), the efforts to obtain 
those records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION 
CLAIMS. -- 

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION 
CLAIMS. -- 

(1) or obtaining a 
medical opinion when such an examination 
or opinion is necessary to make a 
decision on the claim.

(2)  The Secretary shall treat an 
examination or opinion as being necessary 
to make a decision on a claim for 
purposes of paragraph (1) if the evidence 
of record before the Secretary, taking 
into consideration all information and 
lay or medical evidence (including 
statements of the claimant)-

(A)  contains competent evidence 
that the claimant has a current 
disability, or persistent or 
recurrent symptoms of disability; 
and

(B)  indicates that the disability 
or symptoms may be associated with 
the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient 
medical evidence for the Secretary 
to make a decision on the claim.  

(e)  REGULATIONS. -- The Secretary shall 
prescribe regulations to carry out this 
section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -
- Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- 
Nothing in this section shall be construed as 
precluding the Secretary from providing such 
other assistance under subsection (a) to a 
claimant in substantiating a claim as the 
Secretary considers appropriate.

*...*...*...*...*

§ 5107.  Claimant responsibility; benefit of the 
doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as 
otherwise provided by law, a claimant has the 
responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary 
shall consider all information and lay and 
medical evidence of record in a case before 
the Secretary with respect to benefits under 
laws administered by the Secretary.  When 
there is an approximate balance of positive 
and negative evidence regarding any issue 
material to the determination of a matter, the 
Secretary shall give the benefit of the doubt 
to the claimant.   

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

Based on this new law, the Board finds that additional 
development is required.  In particular, the veteran should 
be scheduled for an examination so it can be determined 
whether he has coronary artery disease (to include residuals 
of a stroke) as a result of his military service or as a 
result of his service-connected psychiatric disorder.  Prior 
to the examination, any additional relevant medical records 
should be obtained.

The veteran also contends that his service-connected 
psychiatric disorder is more disabling than currently 
evaluated.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The Board notes that 
although the veteran was given a VA psychiatric examination 
in September 1998, it does not appear that the examination is 
adequate to permit disability evaluation.  The report of 
examination simply does not address the presence or absence 
of those symptoms that are part of the criteria for a rating 
greater than 50 percent.  The United States Court of Appeals 
for Veterans Claims has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Following the gathering of 
all available medical records, the veteran should be afforded 
a VA psychiatric examination.  

The Board regrets any further delay in this case.  Under the 
circumstances, however, further development is required.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his coronary artery disease, to 
include residuals of a stroke, since his 
discharge from service.  After securing 
the necessary release(s), the RO should 
request the records that are not already 
contained in the claims folder.  If the 
RO is unable to obtain all relevant 
records, the veteran should be notified 
of the records VA is unable to obtain, 
the efforts taken by the Secretary to 
obtain those records, and any further 
action to be taken by VA with respect to 
the claim.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for service-connected 
psychiatric disorder since July 2000.  
After receiving this information and any 
necessary releases, the RO should then 
contact the named medical providers and 
request copies of all medical records 
relating to the veteran's service-
connected psychiatric disorder since July 
2000.  All records obtained should be 
associated with the claims folder.

3.  The veteran should then be scheduled 
for a VA psychiatric examination in order 
to ascertain the nature and severity of 
his service-connected psychiatric 
disorder.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review prior to the 
examination.  All indicated tests must be 
conducted and the examiner's findings 
must address the presence or absence of 
the manifestations described in 38 C.F.R. 
§ 4.130.  The examiner should render an 
opinion as to what effect the service-
connected disability has on the veteran's 
social and industrial adaptability.  A 
Global Assessment of Functioning (GAF) 
should be provided, and the examiner 
should explain the meaning of the score.

4.  Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination in order to ascertain the 
nature and etiology of the veteran's 
coronary artery disease, to include 
residuals of a stroke, and the proper 
diagnosis(es) thereof.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should express an opinion as to: (a) 
whether it is at least as likely as not 
that any currently found coronary artery 
disease (to include residuals of a 
stroke) is related to the cardiovascular 
symptoms noted in service; (b) whether it 
is at least as likely as not that any 
currently found coronary artery disease 
(to include residuals of a stroke) was 
caused by the service-connected 
psychiatric disorder; and, (c) if not 
directly caused, whether it is at least 
as likely as not that the veteran's 
psychiatric disorder caused the coronary 
artery disease (to include residuals of a 
stroke) to be more severe and, if so, the 
extent of the increase in severity.  To 
the extent possible, all findings and 
opinions should be reconciled with the 
evidence already of record.  All 
indicated tests should be conducted.

5.  When the above development has been 
completed, and the provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) pertaining to duty to assist have 
been fully carried out, the RO should 
readjudicate the veteran's claims with 
regard to all pertinent diagnostic codes 
and regulations.  If any decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case that includes all 
of the applicable law and regulations, to 
include 38 C.F.R. § 3.310.  The veteran 
and his representative should be given 
the applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


- 11 -


- 1 -


